PER CURIAM.
As the result of an action for damages brought by plaintiffs for injuries alleged to have been sustained by a minor pedestrian aged between 6 and 7 years, the jury returned a verdict for defendants. The accident occurred on a bridge between the town of Cocoa and Cocoa Beach, Brevard County, and the automobile by which the minor plaintiff was alleged to have been injured was owned by appellee Horrell and driven by appellee Calvetto.
There is no contention on appeal that the verdict is contrary to the manifest weight of the evidence; the attack is instead directed against the trial judge’s refusal to give certain instructions to the jury and his giving of certain others. There are some charges protested by appellants to which no objections were interposed.
A single instruction to the jury need not necessarily contain all the law relating to the subject involved, but where instructions are protested on appeal, the totality of the instructions as given must be considered and not merely isolated portions. *18See Baston v. Shelton, 1943, 152 Fla. 879, 13 So.2d 453. Nor will an appellate court reverse the judgment resulting from the action below because of erroneous or incomplete charges which could not reasonably have been harmful. See Winthrop v. Carinhas, 1940, 142 Fla. 588, 195 So. 399, Tampa Electric Co. v. Jandreau, 1927, 93 Fla. 520, 112 So. 558.
After a careful scrutiny of the charges assaulted in connection with the overall instructions given, we do not find that reversible error has been committed. The cause is affirmed.
Affirmed.
ALLEN, Acting C. J., and KANNER and SMITH, JJ., concur.